Citation Nr: 1117505	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-27 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for cervical spine disorder.  

3.  Entitlement to service connection for enucleation of the left eye.  

4.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971 and again from April 1971 to September 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The Veteran testified at a December 2010 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claims folder.  

The issues of service connection for cervical spine disorder, enucleation of the left eye, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDING OF FACT

On December 7, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his videoconference hearing that a withdrawal of this appeal of entitlement to service connection for depression is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for depression have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issues of entitlement to service connection for depression.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  


ORDER

The appeal as to entitlement to service connection for depression has been dismissed.  


REMAND

The Veteran asserts that he warrants service connection for a cervical spine disorder and left eye enucleation secondary to his service-connected right knee disorder.  He maintains that he fell on two different occasions, once losing his left eye, and most recently, sustaining cervical spine injuries, when his service-connected right knee gave way.  He also maintains that he is unable to obtain and follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  A

A review of the record reveals in a November 2009 VA outpatient treatment record that the Veteran is in receipt of VA compensation, Social Security Administration (SSA) disability benefits, and a pension from the Postal Service.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  More recently, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, because the Veteran's records show that he is in receipt of Social Security disability benefits, and it appears that he is in receipt of these benefits at least due to his claimed cervical spine disability, the potential relevancy of the SSA records cannot be ignored.  These records are necessary for review before a decision may be made regarding his claims.  

Additionally, a review of the record indicates that the Veteran was hospitalized in 2007 after sustaining a cervical spine disability after he claims he fell when his service-connected right knee gave way.  The records indicate he was treated and underwent surgery at Methodist University Hospital.  He was discharged from this facility to Health South Rehabilitation.  The Health South Rehabilitation records are not associated with the claim folder.  These records should be obtained prior to final adjudication of the claims.  Further, on remand, the Veteran should again be asked to identify all VA and non-VA health care providers that have treated him for his enucleated left eye and/or cervical spine injury, to include emergency service providers.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Veteran has a cervical spine disorder and enucleation of the left eye.  He has been service-connected for his right knee.  More specifically, the Veteran claims that as a result of his service-connected right knee, he sustained injury to his cervical spine and left eye.  Although he has not submitted medical evidence that relates his current cervical spine condition and left eye injury to his in-service injury, the Veteran is able to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Derwinski, 6 Vet. App. at 470.  Based on the elements set forth, the Veteran requires VA examination which addresses his statements relative to the origin of his disorders.  

Finally, the Board acknowledges that the Veteran is currently service connected for posttraumatic stress disorder, post-operative degenerative joint disease of the right knee, hypertension, and scar, second finger of the right hand.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected disabilities preclude substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide the name of all VA and non-VA health care providers who have treated for his enucleated left eye and/or cervical spine disability.  He should be advised that evidence contemporaneous to the June 2004 eye injury and December 2007 cervical spine injury would be highly probative to his appeal including, but limited to, records from treating hospital and emergency service technicians.  Notably, after obtaining an appropriate release of information from the Veteran, the AMC/RO should attempt to obtain the medical records from Health South Rehabilitation, beginning in January 2008.  

2.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative response should be included with the claims file.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his claimed cervical spine disorder.  The claims folder and a copy of this remand will be reviewed by the examiner in conjunction with this examination, and the examiner must acknowledge such receipt and review in any report generated as a result of this examination.  All indicated studies should be made. The examiner should opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's cervical spine disorder is due to a fall which occurred due to giving way or locking of his service-connected right knee disability.  

The opinion must be based on a review of the entire claims file and contain a complete rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale. 

4.  Schedule the Veteran for a VA ophthalmology examination to determine the etiology of his claimed left eye enucleation.  The claims folder and a copy of this remand will be reviewed by the examiner in conjunction with this examination, and the examiner must acknowledge such receipt and review in any report generated as a result of this examination.  All indicated studies should be made. The examiner should opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's left eye enucleation is due to a fall which occurred due to giving way or locking of his service-connected right knee disability.  

The opinion must be based on a review of the entire claims file and contain a complete rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale. 

5.  Thereafter, the Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

6.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


